Exhibit 10.6

 

Chengbang Interior Decoration Co., LTD

 

Contractor’s Agreement

 

Contractors:

 

Consigner: UAN Cultural & Creative Co., LTD. Taiwan Branch Office (Hereinafter
the “Party A”)
Assignee: Chengbang Interior Decoration Co., LTD. (Hereinafter the “Party B”)

Party A and Party B stipulate construction contract with agreement from both
parties. The provisions of the contract are as follows:

 

1.Construction location: B1 and 1st Floor, No.58, Chongde Rd., East dist.,
Tainan City 701, Taiwan (R.O.C.)

 

2.Construction scope:

Party B needs to follow the designed drawing, construction instruction, and
attached construction quote. Party B can start working only after Party A signs
the contract.

 

3.Application procedures:

Party B will follow any required procedures and obtain necessary permits related
to this construction project, but Party A is responsible for all of the
associated costs.

 

4.Construction period:

Jan. 26, 2012 – Feb. 17, 2012. If there is any unpredictable natural accident or
other unconquerable forces which Party B is not responsible for the cause and
the completion of the construction was delayed because of those accidents, Party
A and Party B would extend project period based on mutual agreement.

 

5.Construction total cost: NT$3,000,000 (tax included).

 

 

6.Payment: After final acceptance of construction, Party A needs pay Party B
100% of the construction payment which is NT$3,000,000.

Note: (1) If Party A fails to make payment during the above time period, Party B
could follow term b of

Agreement 10th to call off this project. And the stoppage days shouldn’t be
counted as construction days. Party A cannot have any disagreement.

(2) After signing the contract, if Party A wants to breach the contract, Party A
needs pay Party B designing cost which equals to 10% of the construction cost.

 

7.Expanding and lessening projects:

a.This construction scope could be expanded or lessened with both parties’
agreement. If the type of expanded or lessened construction is listed in the
attachment, cost for the work should be added to the quote or deducted from the
quote. If the type of work is not one of the listed works in the attachment, the
cost needs to be decided by both parties. It needs to be signed by Party A
before Party B start working on it. The contract for the expanded or lessened
construction work needs to be attached to this contract.

b.The cost of expanded construction work needs to be paid in 3 days after the
contract signed.

 

8.Construction safety:

 

 

During the construction period, Party B needs to confirm the safety of the
construction site. Party B is responsible for any accidents of losing lives,
body parts, or belongings happening in the construction site. Party A is not
responsible for that.

 

9.Construction acceptance:

After all construction work is done, Party B needs to notify Party A to check
the completed construction. Party A needs to do so in 5 days after the notice.
If Party A doesn’t come to accept the work within 10 days after notice, the
construction work would be automatically considered as accepted by Party A.

 

10.Penalties:

a.Overdue fine: If the construction is not completed within construction period
as planned, Party B needs to pay back Party A daily cost which is 1/1000 of the
total construction cost. This penalty will be deducted by Party A from the total
cost. Party B should have no disagreement about the penalties.

b.If Party A doesn’t make payment as agreed, Party B can call off the project
until Party A makes payment. The days of stoppage should not be counted in the
construction period; therefore the completion date should be postponed. If
contract is breached after Party B received payment from Party A, Party B could
ask Party A for indemnification if there is still damage after the payment
compensates the work already finished and the equipment already purchased.

 

11.Warrantee period:

Three months after the official construction acceptance. If there is any damage
resulted from construction work and inferior material within 3 months starting
from the day of official construction acceptance, Party B is responsible for
reparation. The damage caused by unconquerable forces is not included in this.

 

12.This Contract is in duplicate. Party A and Party B each have one copy.

 

 

13.This construction cost includes 5% business tax.

 

 

14.The attachment of this contract is considered as part of the contract and
should be already attached to this contract possessed by both parties.

 

15.Remitting bank:

a.Chinatrust Bank – Northern Taoyuan branch

b.Account name: Chengbang Interior Decoration Co., LTD. Account No.:

 

 

Contractor:

Party A: UAN Cultural & Creative Co., LTD. Taiwan Branch Office

Business registration number: 53006502

Phone: 03-2229806

Address: 8F., No. 168, Nanhua 1st St., Luzhu Township, Taoyuan County 338,
Taiwan (R.O.C.) Email address:

 

 

 

 

 

 

 

Contractor:

Party B: Chengbang Interior Decoration Co., LTD. Person in charge: Zhicheng
Zhang

Business registration number: 28941518

Phone: 02-8672-5009

Fax: 02-8672-5007

Address: 10F., No. 198-1, Xueqing Rd., Sanxia Township, Taipei county, Taiwan
(R.O.C.) Email address: chengbangtw@yahoo.com.tw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year 101 of Republic of China, January 10th. (Jan. 10, 2012)

 

 

Chengbang Interior Decoration Co., LTD.

Phone: 02-8672-5009 Fax: 02-8672-5007

Address: 10F., No. 198-1, Xueqing Rd., Sanxia Township, Taipei county

Customer: UAN Cultural & Creative Co., LTD.
Construction name: Tainan gallery

Construction address: B1 and 1st Floor, No.58, Chongde Rd., East dist., Tainan
City 701, Taiwan (R.O.C.)

Date: 2012/1/10                                                     pages: 4

 

Quote scope Item Project name   quantity Unit price Total cost note 1st F., No.
58   1 Demolishment work   Landlord is responsible for it             2 Gallery
Sign work             a.

Outside power configuration

including time switch configuration

piece 1 12000 12000     b. Vertical sign changing panel piece 1 15000 15000    
c. Horizontal sign piece 1 28000 28000     d. Foam characters piece 1 10000
10000     e.

Company LED colorful logo

on B1F front desk

piece 1 20000 20000     f. Big picture on pillar piece 1 9000 9000     g.

Pictures on 1F and B1F glass

wall

piece 1 6000 6000                     3 Hydropower work piece 1 60000 60000    
  Original lights alignment               wire work on ceiling              
Sewage system               Newly added plug              

Projector and plug

configuration for e-screen (not including phone and internet configuration)

                            4

Lighting work(including

installation)

            a. 2m track light piece 18 500 9000     b. Track light set 54 450
24300     c. Ceiling light set 2 800 1600     d. T5 light brass piece 26 1050
27300     e. Bathroom ceiling light set 4 800 3200     f. Wire piece 1 3000 3000
                    5 Wood work          

Reception

area

a. Reception front desk foot 31 3000 93000     b. Counter side reparation piece
1 9000 9000  

Business

discussion area

a. Wall modeling foot 86 700 60200   Stage area a. Elevating stage piece 1 8000
8000     b. Ceiling & e-screen piece 1 15000 15000   VIP area wall a. Sliding
door modeling piece 12 7000 84000  

Hall way to

2F

a. compartment piece 1 12000 12000                     6 Carpet work            
a. Stage carpet piece 1 7800 7800                      

 

 

 

  b. VIP area(1) piece 1 17000 17000     c. VIP area(2) piece 1 17000 17000    
d. VIP area(3) piece 1 17000 17000     e. VIP area(3) piece 1 17000 17000      
              7 Painting work             a. Walling painting piece 1 9000 9000
    b. Spraying painting on ceiling piece 1 38000 38000                     8
Curtain/wallpaper work               Curtain work           If a. Entrance area
piece 1 21000 21000     b. Stage area piece 1 16000 16000                      
Movable line curtain             a. VIP area piece 520 150 78000                
      Wallpaper work           If a. Wallpaper ping* 26 1000 26000              
      9 Glass work           If a. Bar area piece 1 20000 20000     b. Wall
mirror piece 1 45000 45000     c. Ceiling mirror set 30 500 15000              
      10 Furniture work             a. L-shape sofa piece 4 38000 152000

Manmade

PVC leather

  b. Auxiliary chair piece 8 1800 14400

Manmade

PVC leather

  c. Big coffee table set 4 9500 38000     d. Bar stool piece 8 4200 33600    
e. Podium piece 1 12000 12000                     11 Wood floor work            
a.

Business discussion area & hallway

ping 42 3000 126000

Including loss

                  12 Bathroom work             a. Bathroom sink set 1 3500 3500
    b. Shower faucet set 1 1500 1500     c. Paper towel holder set 1 1000 1000  
  d. Shelves set 1 700 700                     13 Air conditioner work piece    
                      14 Aluminum window work piece                           15
Cleanup work piece 1 22000 22000

Including trash dump

                  16 Marble work piece                           17 Sound system
            a. Speaker & microphone piece 1 60000 60000

8 pair of speakers

   

Wireless microphone main

unit & 2 pair of microphones

            b. Projector piece 1 23000 23000     c. Automatic e-screen piece 1
12000 12000     d.

Drop hanger & wire & installation cost

piece 1 4000 4000                     18 Automatic door work             a.

Change pushing door to automatic door

piece 1 5000 5000  

 

 

 

 

 

 

 

No. 58 basement construction project   one Demolish work                        
        Two Cement work                                 Three Water &
electricity work piece 1   120000 120000   B1F 1 Remove old cables              
2 Cables for new lights               3 Cables for new receptacles              
4 Power for new lights               5 Power for new air conditioner            
  6 Power for new blowers               7 Power for new automatic rolling
shutter door               8 Power for new automatic door                 Not
including telephone and network setup                                 Four Light
fixtures (including installation)             B1F 1 T5 light brass piece 52  
1050 54600     2 2m track light piece 12   500 6000     3 Track light set 7  
450 3150                       Five Wood work             1F 1 Closure plate for
the side of stair piece 1   15000 15000                     B1F 1 Stair tread
plate piece 1   18000 18000     2 Platform for stair piece 1   3000 3000     3
Both side closure panels for automatic door piece 1   9000 9000     4 Wall
closure plate foot 100   500 50000     5 Vent pipes foot 200   200 40000     6
Plates for electricity room foot 16   500 8000     7 Door for electricity room
piece 1   7000 7000                     Office 1 Cubicle window frame piece 1  
12000 12000     2 Door and frame piece 4   8000 32000                    
Bathroom 1 Ceiling piece 1   9000 9000     2 Door and frame piece 2   8000 16000
                    Others 1 Track for painting hanging foot 165   50 8250     2
hardware unit 50   55 2750                                         Six
light-weighted steel project             B1f 1 B1F light-weight steel ceiling
ping 82   840 68880

9mm

drywall

    B1F light-weight steel ceiling Ping 38   550 20900

Use 1f old

materials

    Labor for 1F light-weight steel ceiling repair piece 1   3000 3000          
          B1f 1 Double-side cubicle ping 38   2100 79800

1 hr

burning resistance

    15mm drywall                                 Seven Painting             B1f
1 Walls and stair painting piece 1   28000 28000                       Eight
Blinds and wallpapers                 Blinds             B1f 1 Office blinds
piece 100   75 7500                                      

 

 

 

 

 

 

 

B1f   Wallpaper & line curtain               1 Wallpaper behind the reception
desk Ping 5   1000 5000     2 Office ping 60   1000 60000     3 Vent pipes ping
6   1000 6000     4 Wallpaper for VP (1)’s office ping 20   700 14000     5
Wallpaper for VP (2)’s office ping 20   700 14000     6 Wallpaper for general
manager’s office ping 30   700 21000     7 Wallpaper for storage room ping 15  
700 10500     8 Pantry line curtain piece 1   12000 12000                      
Nine Glassware work             B1f 1 Automatic glass door piece 1   14000 14000
    2 Manual glass door piece 1   6000 6000     3 Supervisor cube and door
glasses piece 1   38000 38000     4 BIF glasses piece 1   20000 20000     5
Glasses for bathrooms piece 1   13670 13670                       Ten Furniture
                                Eleven Floor work               1 Stair vinyl
floor piece 1   5000 5000 Including edge   2 Office vinyl floor ping 134   1200
160800 Including extra                     Twelve Bathroom               1
Changing toilets piece 1   5000 5000     2 Changing sink (including faucet)
piece 2   15000 30000                       Thirteen Air conditioner            
  1 Hitachi AC unit piece 1   129000 129000 RCU-106A   2 Hitachi ice-water
blower piece 7   9100 63700 RF-1207   3 Hitachi ice-water blower piece 2   6100
12200 RF-807   4 Electronic thermostat unit 9   1800 16200     5 2,3 way valves
unit 9   1500 13500     6 PVC pipes for blower s and main unit unit 11   6000
66000     7 hardware pice 1   20000 20000     8 Pipes for blowers unit 9   6000
54000     9

Heat Preservation Project 9 pieces of units

plus main pipes

piece 1   45000 45000     10 Main unit Earthquake proof piece 1   7500 7500    
11 labor piece 1   60000 60000     12 labor for demolishing and disposing old
unit piece 1   10000 10000     13 Power for main unit piece 1   10000 10000    
14 Blower test and maintenance piece 1   12000 12000     15 Blower vents piece 1
  12000 12000                       Fourteen Aluminum window work              
                  Fifteen Cleanup work piece 1   35000 35000

Including trash

cleaning up

                  Total cost of the construction project is NT$3,000,000(tax
included)

*Ping = 3.3 m2

